Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Response to Amendment
The Amendment filed 01/21/2022 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14 are pending, of which claims 1,11 were amended.  The amendments of claims 1,11 are sufficiently supported by the originally filed disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 7, 8, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20150336056 (herein known as OUCHI)
or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claims 1,2, OUCHI teaches a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
 a gas separation membrane 32, especially at para 62, fig 3

a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, especially at para 22-24,70,97, fig 3
 the hydrophilic resin composition layer being disposed directly on the first porous layer, the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer, especially at para 22-24,67,70,97, fig 3
a second porous layer including a porous membrane (upper 30), especially at para 22-24,66,70,93,97, fig 3
the second porous layer (upper 30) being disposed directly on a surface of the hydrophilic resin composition layer (32A) opposite to the surface of the hydrophilic resin composition layer on which the first porous layer (upper 32B) is provided, especially at para 22-24,66,70,93,97, fig 3
epoxy adhesive para 101, porous layer 32B of polypropylene, especially at para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.

In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination (among other things) would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition 


With regard to claim 3, OUCHI teaches
 wherein the sealant is an epoxy-based resin, especially at para 101

With regard to claim 4, OUCHI teaches
 wherein the material forming the first porous layer includes polypropylene, especially at para 85

With regard to claim 7, OUCHI teaches
alkali metal carbonates (a carrier reversibly reacting with the specific gas in the source gas, as discussed by instant spec para 42), especially at para 80

With regard to claim 8, OUCHI teaches
 wherein the specific gas is an acid gas, especially at para 22-24

With regard to claims 11,12, OUCHI teaches a method for manufacturing a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the method comprising:, especially at para 22-24

 a first porous layer including a porous membrane 32B, and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, the hydrophilic resin composition layer being disposed directly on the first porous layer, especially at para 22-24,70,97, fig 3
a second porous layer including a porous membrane (upper 30), especially at para 22-24,66,70,93,97, fig 3
the second porous layer (upper 30) being disposed directly on a surface of the hydrophilic resin composition layer (32A) opposite to the surface of the hydrophilic resin composition layer on which the first porous layer (upper 32B) is provided, especially at para 22-24,66,70,93,97, fig 3
non-specific claimed forming method; a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane); an intended result of an unspecified method is "by causing a sealant to be penetrated and cured in at least the first porous layer"; and teaches a sealant to be penetrated and cured in at least the first porous layer, especially at para 67,68,104, fig 3
epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Otherwise, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 


Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 20110084013 (herein known as LESAN)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of US 20110084013 (herein known as LESAN), "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claim 9, OUCHI teaches at least one gas separation membrane element, see discussion of claim 1
 OUCHI does not specifically teach a gas separation membrane module comprising, in a housing, at least one gas separation membrane element. 
But, LESAN teaches in a housing 21, at least one gas separation membrane element 10, especially at fig 2A, para 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine OUCHI (or OUCHI-AREMCO) with in a housing 21, at least one gas 

With regard to claim 10, OUCHI teaches a gas separation apparatus comprising at least one gas separation membrane module as recited in claim 9, see discussion of claim 9

Claim(s) 1, 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 20130097982 (herein known as INUI)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) and US 20130097982 (herein known as INUI) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claim 1 (an alternative), OUCHI teaches a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
 a gas separation membrane 32, especially at para 62, fig 3
 a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane), especially at para 67,68, fig 3

 the hydrophilic resin composition layer being disposed directly on the first porous layer, the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer, especially at para 22-24,67,70,97, fig 3
OUCHI does not specifically teach "a second porous layer including a porous membrane, the hydrophilic resin composition layer being disposed directly on the first porous layer, the second porous layer being disposed directly on a surface of the hydrophilic resin composition layer opposite to the surface of the hydrophilic resin composition layer on which the first porous layeris provided"
in combination with instant claim 5
"a feed-side flow channel member to which the source gas is fed; 
a permeate-side flow channel member in which the specific gas permeated
through the gas separation membrane flows; and
a central tube in which the specific gas flowing in the permeate-side flow channel member is collected, and
the sealing portion is a region in which the cured material of the sealant penetrates in at least the permeate-side flow channel member and the first porous layer"
But, INUI teaches a second porous layer including a porous membrane (5), especially at para 47,80, fig 1

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate a first porous layer including a porous membrane (upper 32B) of OUCHI in light of a second porous layer including a porous membrane (5), the second porous layer (5) being disposed directly on a surface of the “poly” (resin) composition layer (3) opposite to the surface of the resin composition layer on which the first porous layer (other 5) is provided of INUI, for the benefit of additional support; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)
OUCHI teaches epoxy adhesive para 101, porous layer 32B of polypropylene, especially at para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…

MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) 
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination (among other things) would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.


With regard to claim 5, OUCHI teaches

 a feed-side flow channel member 30 to which the source gas is fed, especially at fig 3, para 62
 a "permeated gas flow path member" (permeate-side flow channel member) in which the specific gas permeated through the gas separation membrane flows, especially at fig 3, para 85,88,101
 a central tube 12 in which the specific gas flowing in the permeate-side flow channel member is collected, especially at figs 2,3, para 63
 the sealing portion (34,40) is a region in which the cured material of the sealant penetrates in at least the permeate-side flow channel member and the first porous layer, especially at para 67, fig 3

With regard to claim 6, OUCHI teaches
 wherein the sealing portion is provided at least in end portions located at respective opposite ends of the gas separation membrane in a direction parallel with an axis of the central tube, and, especially at para 67, figs 3,4
 epoxy adhesive para 101, (within the scope of specified function the cured material of the sealant has a Shore hardness of 60 or more; in light of specification setting for the epoxy-based adhesive, at instant spec para 9), especially at fig 3, para 85,88,101; 
in alternative, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a Shore hardness of the 
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a Shore hardness of the cured material of the sealant within the claim range would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive has a shore hardness within the claimed range, especially at title, pg 5 para 3
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI which has shore hardness within the claimed range, for the benefit of ultra high strength as taught by AREMCO.


Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 5556906 (herein known as COLLINS)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI)  as applied to claim(s) above, and further in view of 5556906 (herein known as COLLINS).

With regard to claim 13, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at especially at para 82, 85, MPEP 2112.01 PART II; 
 OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant
But, COLLINS teaches wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic) , especially at  abstract, MPEP 2112.01 PART II 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 

With regard to claim 14, OUCHI teaches
 porous support is soaked in a surfactant and a surfactant as an additive (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at especially at para 82, 85, MPEP 2112.01 PART II; 
OUCHI does not specifically teach the exact detail of whether that soak is wherein a region, in which become the sealing portion in the first porous layer, is made hydrophilic using a surfactant
But, COLLINS teaches wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making hydrophilic), especially at abstract, MPEP 2112.01 PART II 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the details of OUCHI (or OUCHI-AREMCO) with wherein a region, in which become the sealing portion in the porous layer, is treated with a surfactant (which is since a material and its properties are inseparable, the surfactant is taken as making 


Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 8, particularly “Applicant respectfully traverses these rejections for the reasons set forth in the Amendment Under 37 CFR 1.111 filed July 22, 2021, and for the following additional reasons."
page(s) 8, particularly “More specifically, Applicant notes that the gas separation membrane recited in amended Claims 1 and 11 includes a second porous layer, thus the hydrophilic resin composition layer is protected (see, paragraph [0063] of the specification). Additionally, amended Claims 1 and 11 now more clearly specify the relationship of the relative positions of the first porous layer, the hydrophilic resin composition layer, and the second porous layer.
page(s) 8, particularly “That is, amended Claim 1 now recites (emphasis added): “the hydrophilic resin composition layer being disposed directly on the first porous layer, the second porous layer being disposed directly on a surface of the hydrophilic resin composition layer opposite to athe surface of the hydrophilic resin composition layer on which the first porous layer on the hydrophilic resin composition layer is provided, ... .” Claim 11 has been similarly amended.

page(s) 9, particularly “As noted in paragraph [0063] of the specification, in gas separation membrane element 1, the second porous layer may be provided between hydrophilic resin composition layer 20 and feed-side flow channel member 3.
page(s) 9, particularly “In contrast, the module described in Ouchi (see, Fig. 3 which is thereof reproduced below) does not teach or suggest a gas separation membrane as now recited in amended Claims 1 and 11, in particular, where the first and second porous layers are directly adjacent the hydrophilic resin composition layer.
page(s) 10, particularly “In view of the foregoing, Applicant submits that the present claimed invention is not anticipated by the cited references. Further, the present claimed invention would not have been rendered prima facie obvious to a person having ordinary skill in the art based upon the cited references. Accordingly, withdrawal of the rejections is requested. Conclusion
page(s) 10, particularly “Reconsideration and allowance of this Application are now believed to be in order, and such actions are hereby solicited.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claims 1,2, OUCHI teaches a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
 a gas separation membrane 32, especially at para 62, fig 3

a first porous layer including a porous membrane (upper 32B), and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, especially at para 22-24,70,97, fig 3
 the hydrophilic resin composition layer being disposed directly on the first porous layer, the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer, especially at para 22-24,67,70,97, fig 3
a second porous layer including a porous membrane (upper 30), especially at para 22-24,66,70,93,97, fig 3
the second porous layer (upper 30) being disposed directly on a surface of the hydrophilic resin composition layer (32A) opposite to the surface of the hydrophilic resin composition layer on which the first porous layer (upper 32B) is provided, especially at para 22-24,66,70,93,97, fig 3
epoxy adhesive para 101, porous layer 32B of polypropylene, especially at para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.

In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination (among other things) would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition 

With regard to claims 11,12, OUCHI teaches a method for manufacturing a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the method comprising:, especially at para 22-24
 non-specific claimed preparing method; a gas separation membrane 32, especially at para 62, fig 3
 a first porous layer including a porous membrane 32B, and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, the hydrophilic resin composition layer being disposed directly on the first porous layer, especially at para 22-24,70,97, fig 3
a second porous layer including a porous membrane (upper 30), especially at para 22-24,66,70,93,97, fig 3
the second porous layer (upper 30) being disposed directly on a surface of the hydrophilic resin composition layer (32A) opposite to the surface of the hydrophilic resin composition layer on which the first porous layer (upper 32B) is provided, especially at para 22-24,66,70,93,97, fig 3
non-specific claimed forming method; a sealing portion (34,40; within the scope of preventing mixture of the source gas and the specific gas permeated through the gas separation membrane); an intended result of an unspecified method is "by causing a 
epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (within the scope of specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties 
Otherwise, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive, especially at title
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776